DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 12 and 19 recite a limitation “at least one of: a frequency nadir of the generating unit, …, and a settling frequency of the generating unit”. The plain meaning of phrase “at least one of A and B” is “at least one of A and at least one of B”. For more details please see Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017) and/or SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004). According to the disclosure of the specification, the intended meaning of the limitation should be at least one of the recited characteristics. For continuing examination purpose, this limitation in the claims has been construed as "at least one of: a frequency nadir of the generating unit, …, or a settling frequency of the generating unit”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“generating unit” in claims 1, 2, 3, 5, 7, 8, 12, 15, 16, 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 6-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over O'Donnell (US 7313465 B1, hereinafter as “O'Donnell”).

Regarding claim 1, O'Donnell teaches:
An electric power system (system 10 in FIG. 1) comprising: 
a generating unit comprising a controller (component 250 of site controller 25 in FIG.s 1 and 2) for controlling an operational mode of said generating unit (Col. 4 lines 4-14: the generating unit maps to the electric generating units in 20 plus the controller 25, wherein the controller 25 controls the operation mode of the electric generating units such as combustion engine 21); 
an event estimator communicatively coupled to said controller of said generating unit (Col. 4  lines 59-67, and Col. 5 lines 20-30: operating information 235 is obtained by ; and 
a network estimator (SOC 41 in FIG. 1) communicatively coupled to said event estimator (Col. 5 lines 10-30: SOC 41 couples to manager 220), said network estimator comprising a processor (Col. 4 lines 17-20: SOC 41 comprises servers which contain a processor) configured to: 
	receive status information associated with said electric power system (Col. 4 lines 33-40);
	determine, based upon the status information, at least one characteristic of said electric power system (Col. 5 lines 10-19: determine dispatch information 210); 
	and transmit the at least one characteristic to said event estimator (Col. 5 lines 20-30).

O'Donnell teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    500
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    659
    media_image2.png
    Greyscale

[Col. 4 lines 4-14] As shown in FIG. 1, the system 10 of the present invention provides a method for controlling a distributed generation (DG) environment 20 using a site controller component 25. DG environment 20 can comprise one or more distributed generation technologies applied locally for a given enterprise's power needs. Example generation technologies can include internal combustion engines 21, mini-turbine systems 22, fuel cells 23 external combustion 
[Col. 4 lines 17-20]: … a System Operations Center (SOC) 41 containing a series of servers such as gateway server 42, middleware server 44 and web server 46.
[Col. 4 lines 33-40]: Middleware/application server 44 can access database 48 which stores  information for operating the system of the present invention, including algorithm database tables and schema. Applications running on application server can include a load forecasting application used in forecasting energy usage load for, and recommending operating parameters
to, the distributed generation environment 20.
[Col. 4 lines 59-67]: As shown in FIG. 2, site controller 25 can comprise 60 computer memory and processing capability for operating programs such as one or more algorithmic programs represented by component 250. Algorithm programs receive dispatch information 210 and operating information 235 to help determine output 255 for instructing the current distributed generation deployment. It will be appreciated that the present invention can employ algorithmic programs at both the SOC and the site controller in order to optimize operation.
[Col. 5 lines 10-19]: Dispatch information 210 can include commands sent from the SOC 41 via gateway server 42. Such commands can be developed using the SOC load forecasting application, load profile prediction component or other algorithm applications, and can include the site record, time record and device record, if any. The site record can include operating 
mode, operating setpoint and device setpoint, for example. Time record can include start time and duration, for example. Device record can include device setpoint, for example.
[Col. 5 lines 20-30]: site controller command manager 220 receives the dispatch information, and stores the pending commands in order based on time-to-start. The site controller command
manager further contains a "default" command in case no pending commands are received from the SOC 41. At the appropriate time, command manager 220 sends the active command 225 to algorithm component 250 for processing. Real-time site conditions 235 are also inputted into algorithm component 250, and can include generator output(s), grid draw, generator communication status and grid connection status, for example.

Regarding claim 2, O'Donnell teach all the limitations of claim 1. 
O'Donnell further teaches:
said controller is configured to determine a control action for said generating unit based upon the at least one characteristic (Col. 4 lines 59-65: “site controller 25 can comprise 60 computer memory and processing capability for operating programs such as one or more algorithmic programs represented by component 250. Algorithm programs receive dispatch information 210 and operating information 235 to help determine output 255 for instructing the current distributed generation deployment”).

Regarding claim 6, O'Donnell teach all the limitations of claim 1.
O'Donnell further teaches:
said processor of said network estimator is further configured to periodically determine, based upon the status information, at least one updated characteristic of said electric power system (Col. 7 lines 30-35: the dispatch information is updated every hour).

Regarding claim 7, O'Donnell teach all the limitations of claim 6.
O'Donnell further teaches:
said controller is further configured to periodically determine, based upon the at least one updated characteristic (Col. 5 lines 20-30: “A site controller command manager 220 receives the dispatch information, and stores the pending commands in order based on time-to-start. The site controller command manager further contains a "default" command in case no pending commands are received from the SOC 41. At the appropriate time, command manager 220 sends the active command 225 to algorithm component 250 for processing. Real-time site conditions 235 are also inputted into algorithm component 250, and can include generator output(s), grid draw, generator communication status and grid connection status, for example”. O'Donnell teaches the controller 250 determines the action of power generating unit “based on , at least one updated control action for said generating unit (Col. 4 lines 62-65: “Algorithm programs receive dispatch information 210 and operating information 235 to help determine output 255 for instructing the current distributed generation deployment”).

Claim 8 recites a network estimator with limitations recited in the electric power system in claim 1. Therefore, claim 8 is also rejected as being unpatentable over O'Donnell, for the same reason recited in the rejection of claim 1.

Regarding claim 9, O'Donnell teach all the limitations of claim 8.
O'Donnell further teaches:
said network estimator comprises a standalone computing device (Col. 4 lines 17-20: SOC 41 comprises servers which contain a standalone computing device).

Regarding claim 10, O'Donnell teach all the limitations of claim 8.
O'Donnell further teaches:
said network estimator is communicatively coupled to at least one data source, and wherein said processor is further configured to perform operations including receiving, from the at least one data source, the status information (Col. 4 lines 33-40: server 44 can access database 48 to receive the status information).



Regarding claim 14, O'Donnell teach all the limitations of claim 8.
O'Donnell further teaches:
said processor is further configured to perform operations including periodically querying at least one data source to receive updated status information (Col. 7 lines 30-35: the dispatch information is updated every hour, and updating the dispatch information needs to query the database 48 to obtain updated status information).

Claim 15 recites a method comprising operations conducted by the electric power system in claim 1 with patentably the same limitations. Therefore, claim 15 is also rejected as being unpatentable over O'Donnell, for the same reason recited in the rejection of claim 1.

Claims 16 and 20 recite a method comprising operations conducted by the electric power system in claim 2 and 6 with patentably the same limitations, respectively. Therefore, claims 16 and 20 are also rejected as being unpatentable over O'Donnell, for the same reasons recited in the rejection of claims 2 and 6, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell in view of Thisted (US 2012/0061963 A1, hereinafter as “Thisted”). 

Regarding claim 3, O'Donnell teach all the limitations of claim 1.
O'Donnell further teaches
said controller is configured to determine, in response to operating information and based upon the at least one characteristic, an operational mode of said generating unit (Col. 4 lines 59-65: “site controller 25 can comprise 60 computer memory and processing capability for operating programs such as one or more algorithmic programs represented by component 250. Algorithm programs receive dispatch information 210 and operating information 235 to help determine output 255 for instructing the current distributed generation deployment”).
O'Donnell teach all the limitations except that the operating information 235 is a rate-of-change-of-frequency (RoCoF) event.
However, it is a common practice to adjust the operation of a power generating unit when the frequency of a grid changes. For example, Thisted teaches in an analogous art: 
said controller is configured to determine, in response to a rate-of-change-of-frequency (RoCoF) event, an operational mode of said generating unit (Claim 14: “The method of claim 13 further comprising adjusting the output power based on the rate of change of the frequency of the power and/or current measurements”).


Claim 17 recites a method comprising operations conducted by the electric power system in claim 3 with patentably the same limitations. Therefore, claim 17 is also rejected for the same reason recited in the rejection of claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell in view of Kang (US 8922043 B1, hereinafter as “Kang”). 

Regarding claim 4, O'Donnell teach all the limitations of claim 1.
But O'Donnell does not teach said processor of said network estimator is further configured to generate a model that includes a plurality of estimated characteristics, wherein each of the plurality of estimated characteristics is associated with a particular rate-of-change-of-frequency (RoCoF) value.
However, Kang teaches in an analogous art: 
generate a model (lookup table in FIG. 2 and described in Col. 4 lines 61-64) that includes a plurality of estimated characteristics, wherein each of the plurality of estimated characteristics is associated with a particular rate-of-change-of-frequency (RoCoF) value (as in FIG. 2: in the lookup table, each droop coefficient for controlling the wind mill is associated with a particular RoCoF value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Donnell based on the teaching of Kang, to make the electric power system wherein said processor of said network estimator is further configured to generate a model that includes a plurality of estimated characteristics, wherein each of the plurality of estimated characteristics is associated with a particular rate-of-change-of-frequency (RoCoF) value. One of ordinary skill in the art would have been motivated to do this modification since it help control the power generator based on the degree of power grid frequency disturbance, as Kang teaches in Col. 5 line 34-47. 

Claim 11 recites a network estimator with patentably the same limitations recited in the electric power system in claim 4. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 4.

Claim 18 recites a method comprising operations conducted by the electric power system in claim 4 with patentably the same limitations. Therefore, claim 18 is also rejected for the same reason recited in the rejection of claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell in view of YANG (US 2017/0268487 A1, hereinafter as “YANG”). 

Regarding claim 5, O'Donnell teach all the limitations of claim 1.

However, TANG teaches in an analogous art: 
the at least one characteristic is associated with at least one of: a frequency nadir of said generating unit, a rotational speed nadir of said generating unit, a rotational speed peak of said generating unit ([0011]: YANG teaches to set peak rotational speed of a wind mill), a frequency peak of said generating unit, a settling power of said generating unit, or a settling frequency of said generating unit.
O'Donnell teach in Col. 5 lines 10-19 that the dispatch information includes operating setpoint of a power generating unit, and YANG teaches the operating setpoint is the peak rotational speed of the power generating unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Donnell based on the teaching of YANG, to make the electric power system wherein the at least one characteristic is associated with at least one of: a frequency nadir of said generating unit, a rotational speed nadir of said generating unit, a rotational speed peak of said generating unit, a frequency peak of said generating unit, a settling power of said generating unit, or a settling frequency of said generating unit. One of ordinary skill in the art would have been motivated to do this modification since it can help reduce the influence from a disturbance on the power generating unit and lower the loss of generated electric power, as YANG teaches in [0006]. 



Claim 19 recites a method comprising operations conducted by the electric power system in claim 5 with patentably the same limitations. Therefore, claim 19 is also rejected for the same reason recited in the rejection of claim 5.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
D'Amato (US 2007/0055392 A1): teaches to build models for a power plant using predictive control method. The models can be selected based on sensor inputs .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CJC/
Charles Cai
Art Unit 2115





/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115